Citation Nr: 1033842	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  01-04 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and had active duty for 
training (ACDUTRA) from June 1974 until October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, which 
denied an application to reopen a claim of entitlement for 
service connection for schizophrenia.   

By way history, the claims file reflects that the Veteran 
originally filed a claim for service connection for a nervous 
condition in September 1997.  His claim was denied by way of a 
July 1998 rating decision.  Subsequently, the Veteran appealed 
the decision to the Board.  In March 2000, the Board denied the 
claim for service connection for a nervous condition.  In April 
2000, the Veteran filed a Motion for Reconsideration of the 
Board's March 2000 decision.  He submitted additional evidence in 
support of his claim in May 2000.  In June 2000, the Board denied 
the Motion for Reconsideration.

In a September 2000 rating decision, the RO considered the 
Veteran's newly submitted evidence and denied the claim for 
service connection for schizophrenia based on new and material 
evidence having not been submitted.  In October 2000, the Veteran 
filed a Notice of Disagreement (NOD) with respect to the 
September 2000 rating decision.  Subsequently, a Statement of the 
Case (SOC) was issued in October 2000.

Thereafter, in January 2001, the Veteran submitted a second NOD 
with respect to the September 2000 rating decision.  In addition, 
the Veteran essentially requested that the March 2000 Board 
decision be readjudicated in accordance with the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In May 2001, the Veteran submitted a VA Form 9 with respect to 
the September 2000 rating decision that denied service connection 
based on the failure to submit new and material evidence.    

Subsequently, the Veteran submitted additional evidence in 
support of his claim. 

In November 2002, the Veteran requested that the original claim, 
which was denied in the July 1998 rating decision, be 
readjudicated in accordance with VA's duties to notify and assist 
under the VCAA.  

In a March 2003 rating decision, the RO readjudicated and denied 
the Veteran's claim based on the absence of new and material 
evidence.  

In October 2003, the RO sent the Veteran a VCAA notice letter and 
informed him that the RO was working on his October 2000 appeal 
to reopen the previously denied claim for service connection 
based on the submission of new and material evidence.

The RO reopened and denied the claim for service connection for 
schizophrenia in an August 2004 rating decision.  At the same 
time, the RO issued a Supplemental Statement of the Case (SSOC) 
that denied the claim for service connection on a direct basis.  

The Veteran submitted both an NOD and a VA Form 9 in September 
2004 with respect to the August 2004 rating decision and the 
August 2004 SSOC.  

In a February 2006 SSOC, the RO addressed VA's duty to assist 
under the VCAA and readjudicated the claim for service connection 
for schizophrenia based on the submission of new and material 
evidence.  Although the Veteran's claim was reopened based on the 
submission of new and material evidence, service connection for 
schizophrenia was ultimately denied.  Thereafter, the Veteran 
appealed the RO's decision to the Board and he submitted 
additional evidence in support of his claim directly to the Board 
in June 2006.

In November 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for initial consideration of the 
evidence submitted in June 2006 by the Agency of Original 
Jurisdiction (AOJ).  In a January 2007 SSOC, the RO/AMC reopened 
and denied the claim for service connection.  The case was then 
returned to the Board for further appellate review.

In a June 2007 decision, the Board denied the application to 
reopen the previously denied claim for service connection for 
schizophrenia based on the Veteran's failure to submit new and 
material evidence.  Thereafter, the Veteran appealed the Board's 
denial of his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2010, the Court issued a 
Memorandum Decision that set aside the Board's June 2007 decision 
that denied reopening the Veteran's claim and remanded the claim 
to the Board for appropriate action.  Specifically, the Court 
ruled that since the RO had readjudicated the claim on appeal at 
the request of the Veteran under the provisions of the VCAA, the 
Board's June 2007 decision to deny reopening of the Veteran's 
service-connection claim for schizophrenia was error in that the 
RO's readjudication required the Board to address the appeal on 
the merits. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

In August 2010, the Veteran's accredited representative submitted 
additional medical records that were not previously of record.  
The RO has not considered this evidence and the Veteran has not 
waived the initial consideration of this material by the RO.  
Indeed, an August 2010 letter, the Veteran's representative 
requested that the Board remand the claim so that the RO could 
consider the newly submitted evidence in the first instance.  In 
these circumstances, the law requires that the Board return the 
appeal to the RO/AMC for initial consideration of the new 
evidence.  See 38 C.F.R. § 20. 1304(c).

Accordingly, the case is REMANDED for the following action:

The RO shall readjudicate the Veteran's claim 
to service connection for schizophrenia in 
light of all pertinent evidence, to include 
the evidence that was submitted directly to 
the Board in August 2010, and all pertinent 
legal authority.  The RO shall consider 
whether a VA examination and opinion is 
necessary under the circumstances of this 
case and the provisions of the VCAA.  If the 
determination remains adverse to the Veteran, 
he and his representative shall be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

